Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-12-2007

Nicholas v. Cross
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4367




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Nicholas v. Cross" (2007). 2007 Decisions. Paper 1313.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1313


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                   ________________

                                      NO. 06-4367
                                   ________________

                               EDWARD J. NICHOLAS,
                                    Appellant

                                            v.

                                     MARY CROSS



                    On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                            (W.D. Pa. Civ. No. 06-cv-00201)
                     District Judge: Honorable Sean J. McLaughlin
                    _______________________________________


                             ORDER AMENDING OPINION

                    ___________________________________________

       It appearing that the Clerk made a typographical error in the identification of the
District Court, the not precedential judgment filed on March 28, 2007 is hereby amended
to correct that typographical error. The Western District of Pennsylvania, not the Middle
District of Pennsylvania, is the District Court in which this case originated. This
amendment does not change the date of filing, March 28, 2007.


                                                 ATTEST:

                                                 /s/ Marcia M. Waldron
                                                 Clerk

Dated: April 12, 2007
SLC/cc: EJN; WDPA